Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 incorporates the relative terms “hard” and “soft” and neither the claims nor the specification provide sufficient context by which one can determine where the boundary between hard and not hard and soft and not soft lie.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0309571 to Yoon (“Yoon”).  Yoon discloses a lithium ion battery comprising anode and cathode with electrolyte therebetween, where the anode includes a first lithium-metal containing electrode and a second carbonaceous electrode comprising graphite on top of the lithium electrode.
Further regarding 7, as noted above it is unclear where the boundary of hard and soft lie.  Applying the broadest reasonable interpretation to those terms, however, results in the graphene of Yoon being one of hard or soft and thus satisfying the claim limitation.
Further regarding claims 8-10, the carbonaceous coating layer further includes PVDF binder.  Yoon at paragraph [0076].
Further regarding claim 11 the carbonaceous coating layer has a thickness ranging from 1nm to 10 microns, a range that overlaps sufficiently with the recited range (between 2 and 10 microns) so as to anticipate the range.  Yoon at paragraph [0071].
Further regarding claim 12, the Office notes that upon cycling, carbon anodes of nonaqueous lithium ion batteries like those of Yoon are well known in the art to inherently form an SEI layer through reaction with electrolyte solvent.
Further regarding claim 14, Yoon discloses the positive electrode active material in some embodiments is LiCo1-xMxO2 where x ranges from 0.5-1.  Id. at paragraph [0097].
Further regarding claims 15 and 16, the nonaqueous electrolyte of Yoon includes one or more of many common lithium salts dissolved in a solvent including carbonate or ether solvent.  Id. at paragraphs [0110] and [0111].
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nothing in the prior art suggests including as the second carbon electrode spherical graphene balls that include a silicon compound.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727